      Case 3:19-cv-00207 Document 316-3 Filed on 12/02/19 in TXSD Page 1 of 3



                                 EXHIBITS C
                 COSSICH, SUMICH, PARSIOLA & TAYLOR LLC and
                             BARON & BUDD, P.C.
                                CLAIMANTS


1.      A&R Bros, Inc.
2.      A.G.B. & H.D., Inc.
3.      Adrian Lupis
4.      Adrian Oysters Inc.
5.      Adriatic, Inc.
6.      AJ Sea Products, Inc.
7.      Alta Loma Fresh Seafood & Baits LLC
8.      Ante Marinkovic
9.      Ante Slabic
10.     Arsim Hyseni
11.     Arthur Hults
12.     Bakers Bay, Inc.
13.     Bayou King, Inc.
14.     Baytown Seafood, LLC
15.     Besnik Halili
16.     Blue Sky Oysters, LLC
17.     Capt. August, Inc.
18.     Capt. Johnny, Inc.
19.     Capt. Nick, Inc.
20.     Captain Henry's Seafood, Inc.
21.     Captain J. Seafood, Inc.
22.     Captain TJ, Inc.
23.     Captain Tony, Inc.
24.     Charles Skelly
25.     Coastal Seafood Co.
26.     Cornelia Skelly
27.     Dalmatia, Inc.
28.     David Liening
29.     Daylight Bay, Inc.
30.     Derek Blume
31.     Derek Stout
32.     Donny Stanfield
33.     Eduard Popich
34.     Emile Billiot, Sr.
35.     Enis Halimi
36.     Frances Jurisich
37.     Gezim Halili
38.     Gulf Coast Oysters, Inc.
39.     Gulf Oysters I, Inc.
40.     Gulf Oysters II, Inc.
      Case 3:19-cv-00207 Document 316-3 Filed on 12/02/19 in TXSD Page 2 of 3



41.     Hannah Reef, Inc.
42.     Hillman Shrimp & Oyster Company
43.     Hillman's Seafood Café, Inc.
44.     Hvar, Inc.
45.     Ingrid Bilcic
46.     Ivo Jurisich
47.     Ivo Slabic
48.     Jack Blume, III.
49.     Jack Blume, Jr.
50.     Jeff Shemper, Jr., d/b/a J. Shemper Seafood
51.     Joaquin Padilla
52.     Joe Macaluso
53.     John Harrison
54.     John Jurisich
55.     Johnny's Oyscers No. 2, Inc
56.     Johnny's Oyscers, Inc
57.     Jose Carlos Duran
58.     Jose Martinez
59.     Judy Elvir
60.     Jure Slavic
61.     Jurisich & Sons, Inc
62.     JW Blume, Inc. d/b/a J.B.'s Seafood
63.     Kaly, Inc.
64.     Karankawa Bay, Inc.
65.     Keith Soffes
66.     Kemah Service, Inc.
67.     M/V Chris, Inc.
68.     Mateo Lupis
69.     Mermaid Seafood, Inc.
70.     Michael Harris
71.     Mirjana Lupis
72.     Moses Lake Harbor, Inc.
73.     Mr. Ambassador, Inc.
74.     Mr. Jurisich, Inc.
75.     Nikola Lupis
76.     Nikolas Lupis Jr
77.     Otok, Inc.
78.     Oysters R Us, Inc.
79.     Pier 6 Seafood, LLC
80.     Prestige Oysters, Inc.
81.     Ramon Cabrera Ayala
82.     RH Oysters No. 2, Inc.
83.     RH Seafood, Inc.
84.     RH Trust Oysters, Inc.
85.     Robert Weldon
86.     Rolando Martinez
   Case 3:19-cv-00207 Document 316-3 Filed on 12/02/19 in TXSD Page 3 of 3



87.    Roman Cabrera Saldana
88.    Romeo Bilcic
89.    Ruzica Jurisich
90.    Safe Haven Shipyard
91.    Sandra & Mato Trojan
92.    Seabrook Seafood, Inc.
93.    Shawn Huddleston
94.    Shrimps R Us, Inc.
95.    Silvero Martinez
96.    Spalato, Inc.
97.    Sundowner, Inc.
98.    Texas Coastal Oysters, LLC
99.    The Diplomat, Inc.
100.   Tom Hults
101.   Tony Jurisich
102.   US Sea Products, Inc.
103.   William "Archie" Hults
